
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4


CROSSTEX ENERGY GP, LLC
LONG-TERM INCENTIVE PLAN


Section 1.    Purpose Of The Plan.

        The Crosstex Energy GP, LLC Long-Term Incentive Plan (the "Plan") is
intended to promote the interests of Crosstex Energy, L.P., a Delaware limited
partnership (the "Partnership"), by providing to employees and directors of
Crosstex Energy GP, LLC (the "Company") and its Affiliates who perform services
for the Partnership incentive compensation awards for superior performance that
are based on Units. The Plan is also contemplated to enhance the ability of the
Company and its Affiliates to attract and retain the services of individuals who
are essential for the growth and profitability of the Partnership and to
encourage them to devote their best efforts to the business of the Partnership,
thereby advancing the interests of the Partnership and its partners.

Section 2.    Definitions.

        As used in the Plan, the following terms shall have the meanings set
forth below:

        "Affiliate" means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term "control" means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

        "Award" means an Option or Restricted Unit granted under the Plan, and
shall include any tandem DERs granted with respect to such Award.

        "Board" means the Board of Directors of the Company.

        "Change in Control" means, and shall be deemed to have occurred if,
(i) Yorktown Partners LLC, a Delaware limited liability company, or its
Affiliates including any funds under its management ("Yorktown") no longer
directly or indirectly owns a controlling interest in the Company, (ii) any
sale, lease, exchange or other transfer (in one or a series of related
transactions) of all or substantially all of the assets of the Partnership or
the Company to any Person or its Affiliates, other than the Partnership, the
Company or any of their Affiliates or (iii) any merger, reorganization,
consolidation or other transaction pursuant to which more than 50% of the
combined voting power of the equity interests in the Company ceases to be owned
by Persons who own such interests as of the initial public offering date of the
Units.

        "Committee" means the Compensation Committee of the Board or such other
committee of the Board appointed to administer the Plan.

        "DER" means a contingent right, granted in tandem with a specific
Restricted Unit, to receive an amount in cash equal to the cash distributions
made by the Partnership with respect to a Unit during the period such Restricted
Unit is outstanding.

        "Director" means a "non-employee director" of the Company, as defined in
Rule 16b-3.

        "Employee" means any employee of the Company or an Affiliate, as
determined by the Committee.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Fair Market Value" means the closing sales price of a Unit on the
applicable date (or if there is no trading in the Units on such date, on the
next preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). In the

--------------------------------------------------------------------------------


event Units are not publicly traded at the time a determination of fair market
value is required to be made hereunder, the determination of fair market value
shall be made in good faith by the Committee.

        "Option" means an option to purchase Units granted under the Plan.

        "Participant" means any Employee or Director granted an Award under the
Plan.

        "Partnership Agreement" means the Amended and Restated Agreement of
Limited Partnership of Crosstex Energy, L.P.

        "Person" means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

        "Restricted Period" means the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by or payable to the Participant.

        "Restricted Unit" means a phantom unit granted under the Plan which upon
or following vesting entitles the Participant to receive a Unit.

        "Rule 16b-3" means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.

        "SEC" means the Securities and Exchange Commission, or any successor
thereto.

        "Unit" means a Common Unit of the Partnership or any other securities or
other consideration into which a Common Unit of the Partnership is converted
pursuant to any capital reorganization, recapitalization, merger or other
similar transaction.

Section 3.    Administration.

        The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the following, and any applicable law,
the Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, including the power to grant Awards under the Plan, to
the Chief Executive Officer of the Company (provided the Chief Executive Officer
is a member of the Board), subject to such limitations on such delegated powers
and duties as the Committee may impose, if any. Upon any such delegation all
references in the Plan to the "Committee," other than in Section 7, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer's right to receive Awards
under the Plan. Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to himself, a person who is an officer subject to Rule 16b-3 or a member
of the Board. Subject to the terms of the Plan and applicable law, and in
addition to other express powers and authorizations conferred on the Committee
by the Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award; (v) determine whether, to
what extent, and under what circumstances Awards may be settled, exercised,
canceled, or forfeited; (vi) interpret and administer the Plan and any
instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award

2

--------------------------------------------------------------------------------


shall be within the sole discretion of the Committee, may be made at any time
and shall be final, conclusive, and binding upon all Persons, including the
Company, the Partnership, any Affiliate, any Participant, and any beneficiary of
any Award.

Section 4.    Units

        (a)    Units Available.     Subject to adjustment as provided in
Section 4(c), the number of Units with respect to which (i) Restricted Units may
be granted under the Plan is 233,000 and (ii) Options may be granted under the
Plan is 467,000. If any Option or Restricted Unit is forfeited or otherwise
terminates or is canceled without the delivery of Units, then the Units covered
by such Award, to the extent of such forfeiture, termination or cancellation,
shall again be Units with respect to which Options or Restricted Units may be
granted, as the case may be.


        (b)    Sources of Units Deliverable Under Awards.     Any Units
delivered pursuant to an Award shall consist, in whole or in part, of Units
acquired in the open market, from any Affiliate, the Partnership or any other
Person, or any combination of the foregoing, as determined by the Committee in
its discretion.


        (c)    Adjustments.     In the event that the Committee determines that
any distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted under the Plan, (ii) the number and type
of Units (or other securities or property) subject to outstanding Awards, and
(iii) the grant or exercise price with respect to any outstanding Award or, if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award; provided, that the number of Units subject to any Award shall
always be a whole number.

Section 5.    Eligibility.

        Any Employee who performs services for the benefit of the Partnership or
Director shall be eligible to be designated a Participant and receive an Award
under the Plan.

Section 6.    Awards.

        (a)    Options.     The Committee shall have the authority to determine
the Employees and Directors to whom Options shall be granted, the number of
Units to be covered by each Option, the purchase price therefor and the
conditions and limitations applicable to the exercise of the Option, including
the following terms and conditions and such additional terms and conditions, as
the Committee shall determine, that are not inconsistent with the provisions of
the Plan.

          (i)    Exercise Price.    The purchase price per Unit purchasable
under an Option shall be determined by the Committee at the time the Option is
granted and may be more or less than its Fair Market Value as of the date of
grant.

        (ii)    Time and Method of Exercise.    The Committee shall determine
the Restricted Period, i.e., the time or times at which an Option may be
exercised in whole or in part, which may include, without limitation,
accelerated vesting upon the achievement of specified performance goals, and the
method or methods by which payment of the exercise price with respect thereto
may be made or deemed to have been made, which, unless otherwise prohibited by
applicable law, may include,

3

--------------------------------------------------------------------------------




without limitation, cash, check acceptable to the Company, a "cashless-broker"
exercise through procedures approved by the Company, other securities or other
property, a note from the Participant in a form acceptable to the Company, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price.

        (iii)    Term.    Subject to earlier termination as provided in the
grant agreement or the Plan, each Option shall expire on the tenth anniversary
of its date of grant.

        (iv)    Forfeiture.    Except as otherwise provided in the terms of the
Option grant, upon termination of a Participant's employment with the Company
and its Affiliates or membership on the Board, whichever is applicable, for any
reason during the applicable Restricted Period, all Options shall be forfeited
by the Participant. The Committee may, in its discretion, waive in whole or in
part such forfeiture with respect to a Participant's Options.


        (b)    Restricted Units.     The Committee shall have the authority to
determine the Employees and Directors to whom Restricted Units shall be granted,
the number of Restricted Units to be granted to each such Participant, the
Restricted Period, the conditions under which the Restricted Units may become
vested or forfeited, which may include, without limitation, the accelerated
vesting upon the achievement of specified performance goals, and such other
terms and conditions as the Committee may establish with respect to such Awards,
including whether DERs are granted with respect to such Restricted Units.

          (i)    DERs.    To the extent provided by the Committee, in its
discretion, a grant of Restricted Units may include a tandem DER grant, which
may provide that such DERs shall be paid directly to the Participant, be
credited to a bookkeeping account (with or without interest in the discretion of
the Committee) subject to the same vesting restrictions as the tandem Award, or
be subject to such other provisions or restrictions as determined by the
Committee in its discretion.

        (ii)    Forfeiture.    Except as otherwise provided in the terms of the
Restricted Units grant, upon termination of a Participant's employment with the
Company and its Affiliates or membership on the Board, whichever is applicable,
for any reason during the applicable Restricted Period, all Restricted Units
shall be forfeited by the Participant. The Committee may, in its discretion,
waive in whole or in part such forfeiture with respect to a Participant's
Restricted Units.

        (iii)    Lapse of Restrictions.    Upon or following the vesting of each
Restricted Unit, the Participant shall be entitled to receive from the Company
one Unit, subject to the provisions of Section 8(b).


        (c)    General.     

          (i)    Awards May Be Granted Separately or Together.    Awards may, in
the discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.

        (ii)    Limits on Transfer of Awards.    

        (A)  Except as provided in (C) below, each Option shall be exercisable
only by the Participant during the Participant's lifetime, or by the person to
whom the Participant's rights shall pass by will or the laws of descent and
distribution.

        (B)  Except as provided in (C) below, no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

4

--------------------------------------------------------------------------------




        (C)  To the extent specifically provided by the Committee with respect
to an Option grant, an Option may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities or on such terms and conditions as the
Committee may from time to time establish. In addition, Awards may be
transferred by will and the laws of descent and distribution.

        (iii)    Term of Awards.    The term of each Award shall be for such
period as may be determined by the Committee.

        (iv)    Unit Certificates.    All certificates for Units or other
securities of the Partnership delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

        (v)    Consideration for Grants.    Awards may be granted for no cash
consideration or for such consideration as the Committee determines.

        (vi)    Delivery of Units or other Securities and Payment by Participant
of Consideration.    Notwithstanding anything in the Plan or any grant agreement
to the contrary, delivery of Units pursuant to the exercise or vesting of an
Award may be deferred for any period during which, in the good faith
determination of the Committee, the Company is not reasonably able to obtain
Units to deliver pursuant to such Award without violating the rules or
regulations of any applicable law or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award grant
agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company. Unless otherwise prohibited by applicable law, such
payment may be made by such method or methods and in such form or forms as the
Committee shall determine, including, without limitation, cash, other Awards,
withholding of Units, cashless- broker exercises with simultaneous sale, or any
combination thereof; provided that the combined value, as determined by the
Committee, of all cash and cash equivalents and the Fair Market Value of any
such Units or other property so tendered to the Company, as of the date of such
tender, is at least equal to the full amount required to be paid to the Company
pursuant to the Plan or the applicable Award agreement.

      (vii)    Change in Control.    Upon a Change in Control, or such period
prior thereto as may be established by the Committee, all Awards shall
automatically vest and become payable or exercisable, as the case may be, in
full. In this regard, all Restricted Periods shall terminate and all performance
criteria, if any, shall be deemed to have been achieved at the maximum level. To
the extent that an Option is not exercised upon a Change in Control, the
Committee may, in its discretion, cancel such Award without payment or provide
for a replacement grant with respect to such property and on such terms as it
deems appropriate

Section 7.    Amendment And Termination.

        Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award agreement or in the Plan:


        (a)    Amendments to the Plan.     Except as required the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of

5

--------------------------------------------------------------------------------

Units available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or other Person.


        (b)    Amendments to Awards.     Subject to Section 7(a), the Committee
may waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the benefit to a Participant without the
consent of such Participant.


        (c)    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.     The Committee is hereby authorized to make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4(c) of the Plan) affecting the Partnership or
the financial statements of the Partnership, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.

Section 8.    General Provisions.

        (a)    No Rights to Award.     No Person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Participants. The terms and conditions of Awards need not be the
same with respect to each recipient.


        (b)    Withholding.     The Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, other securities, Units that would otherwise be issued pursuant to
such Award or other property) of any applicable taxes payable in respect of the
grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company or Affiliate to satisfy
its withholding obligations for the payment of such taxes.


        (c)    No Right to Employment.     The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate or to remain on the Board, as applicable. Further, the
Company or an Affiliate may at any time dismiss a Participant from employment,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award agreement.


        (d)    Governing Law.     The validity, construction, and effect of the
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware without regard to its conflict
of laws principles.


        (e)    Severability.     If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or award and the remainder of the Plan
and any such Award shall remain in full force and effect.


        (f)    Other Laws.     The Committee may refuse to issue or transfer any
Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer or such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or entitle the
Partnership or an Affiliate to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary.

6

--------------------------------------------------------------------------------


        (g)    No Trust or Fund Created.     Neither the Plan nor any Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.


        (h)    No Fractional Units.     No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.


        (i)    Headings.     Headings are given to the Sections and subsections
of the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.


        (j)    Facility Payment.     Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee, is unable to
properly manage his financial affairs, may be paid to the legal representative
of such person, or may be applied for the benefit of such person in any manner
which the Committee may select, and the Company shall be relieved of any further
liability for payment of such amounts.


        (k)    Gender and Number.     Words in the masculine gender shall
include the feminine gender, the plural shall include the singular and the
singular shall include the plural.

Section 9.    Term Of The Plan.

        The Plan shall be effective on the date of its approval by the Board and
shall continue until the date terminated by the Board or Units are no longer
available for grants of Awards under the Plan, whichever occurs first. However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award granted prior to such termination, and the authority of the
Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

7

--------------------------------------------------------------------------------



QuickLinks


CROSSTEX ENERGY GP, LLC LONG-TERM INCENTIVE PLAN

(a) Units Available.


(b) Sources of Units Deliverable Under Awards.


(c) Adjustments.


(a) Options.


(b) Restricted Units.


(c) General.


(a) Amendments to the Plan.


(b) Amendments to Awards.


(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.


(a) No Rights to Award.


(b) Withholding.


(c) No Right to Employment.


(d) Governing Law.


(e) Severability.


(f) Other Laws.


(g) No Trust or Fund Created.


(h) No Fractional Units.


(i) Headings.


(j) Facility Payment.


(k) Gender and Number.

